Citation Nr: 1621367	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected renal cell carcinoma, status post nephrectomy and service-connected removal of right kidney, and to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from February 1959 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the Veteran's claim in January 2012, November 2013, May 2014 and December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for hypertension, of which he has a current diagnosis.  See, e.g., December 2013 Hypertension Disability Benefits Questionnaire (DBQ).  Various VA opinions are of record, to include opinions addressing direct service connection generally (February 2015 and February 2016 VA opinions), direct service connection as due to herbicide exposure (February 2016 VA opinion), secondary service connection with respect to whether hypertension is secondary to service-connected renal cell carcinoma, status post nephrectomy (March 2013 VA opinion), and secondary service connection with respect to whether hypertension is secondary to service-connected removal of right kidney (December 2013, August 2014 and February 2015 VA opinions).  Upon review, the Board concludes that remand is required for an additional VA opinion to address an additional medical issue raised by the evidence of record.

An April 2007 letter from private Dr. N.F.G., a nephrologist, referenced treating the Veteran for "chronic kidney disease (CKD), which I believe at this time is on the basis of previous nephrectomy and hypertension."  The Board notes that nephrectomy is defined as "surgical excision of a kidney."  Dorland's Illustrated Medical Dictionary 1240 (32nd ed. 2012).  The letter also stated that "[a]fter reviewing [the Veteran's] medical history and records; it is in my opinion that the nephrectomy...is the main reason to his chronic renal failure and secondary hypertension."  Based on this letter, Dr. N.F.G. appears to indicate that the Veteran's service-connected removal of right kidney caused chronic kidney disease and chronic renal failure, and may have caused secondary hypertension.  

A January 2013 Kidney Conditions (Nephrology) DBQ noted a diagnosis of renal insufficiency and stated that "the renal insufficiency is most likely secondary to the kidney removal.  The rational is a nephrectomy is affect the native kidney function." Also of record are VA opinions from Dr. N.M from December 2013, August 2014 and February 2015, which included similar language.  

The February 2015 VA opinion stated that chronic renal failure "can occur due to 'longstanding poorly controlled [hypertension' [and] not necessarily [hypertension] that is well controlled, nor can it occur as a result of a unilateral nephrectomy."  The opinion referenced Dr. N.S.G's April 2007 letter and conclusion that the Veteran's chronic kidney disease was on the basis of previous nephrectomy and hypertension and stated that this conclusion "is a mere presumption unless he could validate that by comparing serial [blood pressure] readings [and] kidney function from before and after the nephrectomy which was not provided at the time this statement was made by him."  Based on this statement, Dr. N.M. indicated that the Veteran's service-connected removal of right kidney was not related to the Veteran's chronic renal failure or chronic kidney disease.  As outlined above, this statement is in contrast to the April 2007 letter from Dr. N.F.G. and January 2013 DBQ.  

Based on the evidence of record, while currently unclear in that there are opinions for and against the proposition, the Veteran's service-connected removal of right kidney may have caused chronic kidney disease, chronic renal failure or renal insufficiency, which may have caused or aggravated the claimed hypertension.  The January 2013 DBQ included a negative response to the statement "[d]oes the Veteran have hypertension...due to renal dysfunction or caused by any kidney condition."  However, no discussion or rationale was included.  
The April 2007 letter from Dr. N.F.G. is not entirely clear as to whether the Veteran's hypertension is secondary to chronic renal failure.  The statement provided of "it is in my opinion that the nephrectomy...is the main reason to his chronic renal failure and secondary hypertension" could be read as indicating secondary hypertension is secondary to nephrectomy or secondary to chronic renal failure.  The Board notes that secondary hypertension is defined as "hypertension due to or associated with a variety or primary diseases."  Dorland's Illustrated Medical Dictionary 897(32nd ed. 2012).  Regardless of the meaning of the April 2007 letter, no rationale was provided.  

Additionally of record are multiple private treatment records from Dr. N.F.G.  Multiple records referenced the Veteran's hypertension as essential.  The Board notes that essential hypertension is defined as "hypertension occurring without discoverable organic cause."  Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  Multiple private treatment records, from July 2007, May 2007, April 2007 and February 2007, however, also noted, in the same treatment record, that the Veteran's hypertension was essential and that it was due to chronic kidney disease, which is seemingly contradictory.  No discussion or rationale was included in these notes.  In any event, while not entirely clear, medical evidence from Dr. N.F.G. indicates that the Veteran's hypertension may be secondary to chronic kidney disease.

In sum, evidence of record, to include the April 2007 letter from Dr. N.F.G and June 2013 DBQ, indicates that the Veteran's service-connected removal of right kidney may have caused chronic kidney disease, chronic renal failure or renal insufficiency and that the Veteran's hypertension may be secondary to such conditions.  As outlined above, however, the evidence currently of record is unclear as to these medical issues, as the opinions provided no underlying reasons for the conclusions expressed.  The Board concludes that, in light of the unclear current medical evidence and the argument presented by the Veteran's representative, remand is required for a VA opinion that addresses the medical issues discussed above.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).     

In addition, a January 2012 letter, which referenced the Veteran's hypertension claim, asked the Veteran to identify the location of any VA treatment he had received.  The Veteran replied in a March 2012 statement, asking the RO to "[p]lease request additional medical information from the Orlando" VA Medical Center.  In addition, an October 2010 private treatment note from Dr. N.F.G. referenced the Veteran as having recent laboratory testing done at VA.  The VA treatment records currently of record are limited to records dated in January 2006 and May 2006 and September 2002 to November 2002.  As VA treatment records appear to be outstanding and were specifically requested by the Veteran to be obtained, all outstanding VA treatment records must be obtained on remand.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Obtain a VA opinion from the doctor who provided the February 2016 VA opinion.  If that medical professional is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.
The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  
a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by the Veteran's service-connected removal of right kidney.

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected removal of right kidney.

With respect to the requested opinions identified in "a" and "b" above, the medical professional is asked to consider and specifically address:

i.  Whether the Veteran's service-connected removal of right kidney caused or aggravated chronic kidney disease, chronic renal failure or renal insufficiency.

While review of the entire claims folder is required, attention is invited to the April 2007 letter from Dr. N.F.G and June 2013 DBQ, which indicated that the Veteran's service-connected removal of right kidney caused chronic kidney disease, chronic renal failure or renal insufficiency (this evidence was discussed further in the body of the remand above).  
ii.  Whether chronic kidney disease, chronic renal failure or renal insufficiency caused or aggravated the Veteran's hypertension.

While review of the entire claims folder is required, attention is invited to private treatment records from Dr. N.F.G., which indicated that the Veteran's hypertension may be secondary to chronic kidney disease (this evidence was discussed further in the body of the remand above).  

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


